                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION

    STATE FARM MUTUAL                             )
    AUTOMOBILE INSURANCE                          )
    COMPANY,                                      )               3:19-CV-00220-DCLC
                                                  )
                 Plaintiff,                       )
                                                  )
         vs.                                      )
                                                  )
    ESTATE OF JOHN HUTTON, et al.,                )
                                                  )
                 Defendants.



                              MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Plaintiff State Farm Mutual Automobile Insurance

Company’s motion for summary judgment (“Plaintiff”) [Doc. 57].          Defendants M.P. and J.E.

(collectively “Defendants”), have filed separate responses to the motion [Docs. 61, 63]. The matter

is now ripe for resolution. For the reasons stated below, the motion [Doc. 57] is GRANTED.

I.       BACKGROUND

         Defendants were involved in a multi-vehicle accident on April 6, 20181 which led to three

state lawsuits against one of the drivers, Defendant Naomi Endicott (“Endicott”) [Doc. 1, ¶¶ 15,

21; Doc. 1-2]. At the time of the accident, Endicott was operating a 2004 Subaru Forester owned

by her now deceased father, John Hutton (“Hutton”) [Doc. 1, ¶¶ 2, 16, 17]. Plaintiff had issued an



1       Defendants J.E. and A.H., both minors, were passengers in the 2004 Subaru Forester owned
by John Hutton and driven by Naomi Endicott [Doc. 1 ¶ 17]. Defendants Paul Park, Carolyn Park,
Patrick Park and minor M.P. were driver and passengers respectively in their 2014 Dodge Caravan
which was involved in the accident [Doc. 1, ¶ 18]. Defendant James Munsey was operating his
2005 Toyota Highlander and was involved in the accident [Doc. 1, ¶ 19]. Defendants Breony
Moyers and Timothy Wardlow were operating a 2011 Acura MDX owned by Wardlow and were
involved in the accident [Doc. 20].
automobile insurance policy to John Hutton covering the 2004 Subaru Forester [Doc. 1, ¶¶ 25, 26;

see Doc. 1-3 (“the Policy”)]. The Policy was in effect at the time of the accident [Doc. 1, ¶ 25].

       Plaintiff filed this action seeking declaratory judgment that it is not obligated to defend,

indemnify, or provide coverage for any liability arising out of the automobile accident, including

any “claims or damages allegedly resulting from said accident as alleged in the Underlying

Litigation.” [Doc. 1, pgs. 7-8, ¶¶ 2-6]. In its Complaint, Plaintiff contends that “it has no duty

under the Policy to provide coverage, either in the form of defense or indemnity, to Defendant

Naomi Endicott on the basis that she is not a named insured and does not otherwise qualify as an

insured under the Policy’s definitions.” [Doc. 1, ¶ 29]. In its motion for summary judgment,

Plaintiff argues that it is entitled to judgment as a matter of law because there is no genuine dispute

of material fact that Endicott is not covered as an “insured” under the terms of its Policy [Doc. 58,

pgs. 6-7].

II.    STANDARD OF REVIEW

       Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The Court views the evidence in the light most favorable to the nonmoving party and makes

all reasonable inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986); Nat'l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d

900, 907 (6th Cir. 2001).

       The moving party bears the burden of demonstrating that there is no genuine dispute as to

any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349

F.3d 888, 897 (6th Cir. 2003). The moving party may meet this burden either by affirmatively

producing evidence establishing that there is no genuine issue of material fact or by pointing out



                                                  2
the absence of support in the record for the nonmoving party's case. Celotex, 477 U.S. at 325. Once

the movant has discharged this burden, the nonmoving party can no longer rest upon the allegations

in the pleadings; rather, it must point to specific facts supported by evidence in the record

demonstrating that there is a genuine issue for trial. Chao v. Hall Holding Co., Inc., 285 F.3d 415,

424 (6th Cir. 2002).

       At summary judgment, the Court may not weigh the evidence; its role is limited to

determining whether the record contains sufficient evidence from which a jury could reasonably

find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). A mere

scintilla of evidence is not enough; the Court must determine whether a fair-minded jury could

return a verdict in favor of the non-movant based on the record. Id. at 251–52; Lansing Dairy, Inc.

v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). If not, the Court must grant summary judgment.

Celotex, 477 U.S. at 323.

III.   ANALYSIS

       The facts in this case are not in dispute. On April 6, 2018, Endicott was the driver of a

vehicle owned by her father, John Hutton, and insured by Plaintiff [Doc. 61, ¶¶ 1, 3]. On that date,

she was involved in an automobile accident [Doc. 60, ¶ 1]. At the time of the accident, she did not

have her father’s consent to drive the car [Doc. 61, ¶ 2]. In fact, her father had specifically

prohibited her from driving his car [Id.].

       Plaintiff moves for summary judgment stating Endicott is not an “insured” under the

Policy. The Policy defines “insured” as (1) the “named insured” on the Policy or a “resident

relative” of the named insured; (2) an individual driving a vehicle supplied by an employer to a

resident relative; (3) any person using the named insured car “within the scope of [the named

insured’s] consent[;]” and (4) any person or organization vicariously liable for the use of a vehicle



                                                 3
by an insured [Doc. 59-2, pg. 17]. Defendants agree that Endicott is not an “insured” according to

the first, second, or fourth definitions, but maintain that she is an “insured” under the third

definition, namely that Endicott’s use of the vehicle fell within the scope of Mr. Hutton’s consent

[Doc. 61, pgs. 3-6; Doc. 63, pgs. 1-2]. Defendants base this argument on the presumption of

consent created by Tenn. Code Ann. § 55-10-311, which assumes an owner-driver agency

relationship. See Tenn. Code Ann. § 55-10-311(a).

       Tenn. Code Ann. § 55-10-311 provides, in relevant part:

       In all actions for injury to persons and/or to property caused by the negligent
       operation or use of any automobile . . ., proof of ownership of the vehicle shall be
       prima facie evidence that the vehicle at the time of the cause of action sued on was
       being operated and used with authority, consent and knowledge of the owner in the
       very transaction out of which the injury or cause of action arose[.]

Tenn. Code Ann. § 55-10-311(a). The purpose of this statute is “to create . . . new rules of evidence

... under which mere proof of ownership of an automobile effecting an injury, being negligently

operated, should establish a prima-facie case of liability ... against the owner.” Hamrick v. Spring

City Motor Co., 708 S.W.2d 383, 386 (Tenn. 1986). It creates a rebuttable presumption that a

vehicle owner has given consent to anyone who drives that vehicle. Atkins v. Foster, No. 3:12-cv-

77-PLR-HBG, 2015 WL 2452400, at *5 (E.D. Tenn. May 21, 2015) (Under the statute, proof of

vehicle ownership is “prima facie evidence that the vehicle was then and there being operated by

the . . . owner’s servant for the owner’s use and benefit”). A party can overcome this presumption

by providing countervailing evidence that the driver did not have consent. Hamrick v. Spring City

Motor Co., 708 S.W.2d 383, 387 (Tenn. 1986). Defendants agree that “competent proof to the

contrary” can successfully rebut the presumption [Doc. 61, pg. 4; Doc. 63, pg. 2], but posit that

such “proof must be something more than uncorroborated testimony by an interested witness or

party claiming no consent was ever given.” [Doc. 61, pg. 4].



                                                 4
       While the Tennessee Supreme Court has expressed reluctance to override the statutory

presumption of consent when the only countervailing evidence comes from an interested party,

see Godfrey v. Ruiz, 90 S.W. 3d 692, 696 (Tenn. 2002), there is no “bright-line rule on what type

of countervailing evidence is sufficient to prevail on a motion for summary judgment.” Gray v.

Baird, No. M201901056COAR3CV, 2020 WL 2529863, at *4 (Tenn. Ct. App. May 19, 2020)

(reviewing cases where the Tennessee Supreme Court has both granted and denied summary

judgment when testimony of an interested party is the sole countervailing evidence to rebut the

statutory presumption of consent). Yet even absent a “bright-line rule,” Plaintiff must present

“evidence to the contrary that is uncontradicted and comes from a witness whose credibility is not

an issue.” Russell v. City of Memphis, 106 S.W.3d 655, 657 (Tenn. Ct. App. 2002). Summary

judgment on a claim falling under Tenn. Code Ann. § 55-10-311 is appropriate only if the

countervailing evidence is “so strong that reasonable minds could not differ.” Gray, 2020 WL

2529863, at *3 (quoting Hamrick, 708 S.W.2d at 387).

       Plaintiff argues that it has effectively rebutted this statutory presumption of consent with

the testimony of an uninterested party –Endicott’s boyfriend, Jeremy Harless (“Harless”)--who

was living with Endicott at the time of the accident [Doc. 59-1, 10:10-14]. Harless testified that

“Mr. Hutton allowed [Harless] . . . to use the vehicle to get back and forth to work for a period of

time” but did not allow Endicott to use his car [Doc. 58, pg. 7]. Defendants do not dispute this

testimony [Doc. 60, ¶ 2; Doc. 62, ¶ 2]. Harless is a credible witness because has no stake in the

outcome of this case, nor is he a party in the state court personal injury lawsuits. Cf. Godfrey v.

Ruiz, 90 S.W.3d 692, 696 (Tenn. 2002) (“their status as interested witnesses places their credibility

in question.”).   As a credible witness whose testimony is uncontroverted, Harless provides

countervailing evidence strong enough to rebut the statutory owner-driver agency presumption in



                                                 5
Tenn. Code Ann. § 55-10-311. See Redd v. Air-Conditioning Serv., Inc., No. 88-149-II, 1988 WL

97227, at *3 (Tenn. Ct. App. Sept. 23, 1988) (“The employer-owner has presented proof upon

which reasonable minds could not differ and has [therefore] overcome the ‘prima facie’ case

established by Tenn. Code. Ann. § 55-10-311.”).

       “[C]ourts may grant summary judgment . . . on behalf of a vehicle's owner in a negligence

case if the owner has provided evidence other than his own testimony that the driver was not acting

as the owner's agent when the accident occurred.” Godfrey v. Ruiz, 90 S.W.3d 692, 696 (Tenn.

2002). Plaintiff has offered credible evidence that Endicott was operating the vehicle without her

father’s consent. Without that consent, Endicott was not an “insured” by the terms of the Policy

and does not qualify for coverage under the Policy. Plaintiff is entitled to judgment as a matter of

law.

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s motion [Doc. 57] for summary judgment is

GRANTED. Plaintiff is not obligated under the terms of its Policy to defend, indemnify, or

provide coverage to Naomi Endicott for any liability arising out of the automobile accident that

occurred on April 6, 2018, including any claims or damages allegedly resulting from, or otherwise

arising out of, said accident. Accordingly, the Order of Referral [Doc 64] issued on November 25,

2020 is VACATED and the previously referred Motions for Default Judgment [Docs. 45, 46, 47,

48, 49, 50, 51 and 52] are GRANTED.

       SO ORDERED:

                                              s/Clifton L. Corker
                                              United States District Judge




                                                 6
